Not for Publication in West's Federal Reporter
       Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                     For the First Circuit


No. 01-2290

                      RICHARD MAX STRAHAN,

                      Plaintiff, Appellant,

                               v.

                      PAUL FRAZIER, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                  Stahl, Senior Circuit Judge,
               Lipez and Howard, Circuit Judges.


     Richard Max Strahan on brief pro se.
     Joseph L. Tehan, Jr., Katharine Goree Doyle and Kopelman and
Paige, P.C. on brief for appellees Town of Braintree, Frazier,
Sellgren, Sanderson.
     Douglas I. Louison, Regina M. Ryan and Merrick, Louison &
Costello on brief for appellee Karen MacAleese.


                         March 21, 2003
          Per Curiam. Richard Max Strahan brought a civil rights

action against Braintree police officers alleging that on October

31, 2000, they improperly prevented him from gathering signatures

on a ballot initiative petition and collecting donations at the

South Shore Plaza Shopping Mall by arresting him in violation of

the First and Fourth Amendments of the United States Constitution

as well as rights under the Massachusetts constitution.1                 The

district court granted partial summary judgment for defendants,

finding, inter alia, that the Plaza is private property and hence

not subject to the First Amendment.      However, the court found that

Article 48 of the Articles of Amendment of the Massachusetts

constitution   protects   the   right   to   gather   signatures   for   an

initiative petition in a private shopping mall, at least in an

unobtrusive and reasonable manner, and that there were material

issues of fact as to whether Strahan was collecting signatures

peacefully and, relatedly, whether he was arrested without probable

cause. Following a jury trial, the district court entered judgment

for defendants.   This appeal followed.

          Strahan challenges the district court's summary judgment

ruling that there was no First Amendment violation; the district

court's failure to resolve his claim that collecting donations is



     1
      The complaint also references a 1992 incident. However, the
     district court ruled that Strahan's claim with respect to this
     earlier incident is time-barred, and Strahan has not
     challenged this ruling.

                                  -2-
also protected activity under the state constitution; the district

court's denial of his motion for additional time for discovery

pursuant to Fed. R. Civ. P. 56(f); the jury instruction on probable

cause for an arrest for state criminal trespass; and the district

court's failure to grant his requests for preliminary and permanent

injunctive relief.        Defendants-appellees have not cross-appealed

from   the    district        court's   ruling    that    the   Massachusetts

constitution protects petitioning in a private shopping mall.

             We uphold the rejection of Strahan's First Amendment

claim at summary judgment essentially for the reasons stated by the

district court.        The First Amendment does not prevent a property

owner from restricting the exercise of free speech on private

property, including a private shopping mall.             See Hudgens v. NLRB,

424 U.S. 507, 513-21 (1976).             At summary judgment, defendants

submitted evidence that the Plaza requested Braintree police to

direct Strahan to leave the premises.            We have previously rejected

attempts, such as Strahan's, to create a First Amendment right of

access based on allegations of conspiracy or collusion between the

private owner and police officers.               See Cape Cod Nursing Home

Council v. Rambling Rose Rest Home, 667 F.2d 238, 242 (1st Cir.

1981); see also Kay v. New Hampshire Democratic Party, 821 F.2d 31,

34 (1st Cir. 1987).

             The district court's stated reason for not resolving the

question     whether    the    state    constitution     protects   soliciting


                                        -3-
donations in a private shopping mall--namely, that "it is unclear

whether the parties dispute whether Strahan was actually collecting

donations"--appears to reflect a ripeness determination.               The

record is clear that Strahan was not, in fact, collecting donations

at the time of the arrest, though he has collected donations at the

Plaza in the past in violation of Plaza policy.        We think that the

district court properly refrained from reaching the question given

the uncertainty in the record as to what form his "disobedience"

has taken in the past and might take in the future, see Blanchette

v. Connecticut Gen. Ins. Corps., 419 U.S. 102, 143 n.29 (1974),

(listing as factors for case-by-case ripeness determination, inter

alia, the certainty that "disobedience" will take a particular

form), and the fact that the question involves a complex, unsettled

issue of state law, cf. 28 U.S.C. § 1367(c)(1) (district court may

decline supplemental jurisdiction if a claim raises a novel or

complex issue of state law); 13A Wright, Miller, & Cooper, Federal

Practice & Procedure § 3532.5 at 191 (2d Ed. 1984) (suggesting that

it is appropriate to consider deference to state institutions

either as part of a ripeness determination or as an independent

matter of abstention doctrine).

          Strahan's remaining contentions do not require extended

discussion.   He   makes   no   developed   argument   directed   at   the

district court's reasons in rejecting his request for additional

time for discovery under Fed. R. Civ. P. 56(f) and, thus, the issue


                                  -4-
is waived.     See Donovan v. City of Haverhill, 311 F.3d 74, 76 (1st

Cir.   2002)    (issues   averted   to    in   a   perfunctory   fashion,

unaccompanied by some effort at developed argumentation, are deemed

waived).   Strahan did not interpose a timely objection to the jury

charge, and we see no plain error in the instruction that a police

officer can convey an owner's request to leave the premises.

See Chestnut v. City of Lowell, 305 F.3d 18, 20 (1st Cir. 2002)

(plain error review).     Finally, the challenge to the denial of a

preliminary injunction is moot, see Chaparro v. Int'l Longshoreman

Ass'n, 983 F.2d 325, 331 n.5 (1st Cir. 1992), and, having lost at

trial, Strahan was not entitled to a permanent injunction.

             Affirmed.




                                    -5-